EXHIBIT 10.1

  

MASTER CREDIT FACILITY AGREEMENT

 

by and among

 

MULTIMEDIA PLATFORMS, INC.

 

and

 

WHITE WINSTON SELECT ASSET FUNDS, LLC,

 

July 29, 2016

 

 1

 

 

TABLE OF CONTENTS

 



Article 1  Terms of Loan

 

 

5

 

 

 

 

 

 

 

Section 1.1 

Loan Amount

 

 

5

 

Section 1.2 

Promissory Note; Discount to Face Value

 

 

5

 

Section 1.3 

Base Interest; Default Interest

 

 

5

 

Section 1.4 

Non-Utilization Fee

 

 

6

 

Section 1.5 

Term

 

 

6

 

Section 1.6 

Advances and Repayments

 

 

6

 

Section 1.7 

Disbursements of Loan Proceeds

 

 

7

 

Section 1.8 

Use of Proceeds

 

 

7

 

Section 1.9 

Repayment in the Ordinary Course

 

 

7

 

Section 1.10 

Late Fees

 

 

7

 

Section 1.11 

Collateral for Loan

 

 

7

 

Section 1.12 

Additional Consideration

 

 

7

 

 

 

 

 

 

 

Article 2  Closing; Conditions to Closing

 

 

8

 

 

 

 

 

 

 

Section 2.1 

Closing Mechanics

 

 

8

 

Section 2.2 

Mutual Conditions to Closing

 

 

8

 

Section 2.3 

Lender's Conditions to Closing

 

 

8

 

 

 

 

 

 

 

Article 3  Representations and Warranties

 

 

11

 

 

 

 

 

 

 

Section 3.1 

Existence and Authority of the Borrower

 

 

11

 

Section 3.2 

Capitalization; Issuance

 

 

11

 

Section 3.3 

Financial Condition

 

 

11

 

Section 3.4 

No Breach or Violation

 

 

11

 

Section 3.5 

Taxes; Reserves

 

 

12

 

Section 3.6 

Absence of Actions

 

 

12

 

Section 3.7 

Environmental Compliance

 

 

12

 

Section 3.8 

Operation of Business

 

 

12

 

Section 3.9 

Ownership

 

 

12

 

Section 3.10

 Relations with Third Parties

 

 

12

 

Section 3.11 

Interests in Personal Property

 

 

12

 

Section 3.12 

Contracts

 

 

13

 

Section 3.13

 Accounts Receivable

 

 

13

 

Section 3.14 

Status of Obligations

 

 

13

 

Section 3.15 

Truth and Completeness of Statements

 

 

13

 

Section 3.16 

No Notice of Violations

 

 

13

 



 

 2

 

 

Article 4  Affirmative Covenants

 

 

13

 

 

 

 

 

 

 

Section 4.1 

Board Meetings

 

 

13

 

Section 4.2 

Audit Right

 

 

14

 

Section 4.3 

Financial Statements and Reports

 

 

14

 

Section 4.4 

Other Information

 

 

15

 

Section 4.5 

Maintenance of Insurance

 

 

15

 

Section 4.6 

Maintenance of Existence

 

 

15

 

Section 4.7 

Maintenance of Records

 

 

15

 

Section 4.8 

Maintenance of Property and Collateral

 

 

15

 

Section 4.9 

Notice of Litigation

 

 

15

 

Section 4.10 

Compliance with Laws

 

 

15

 

 

 

 

 

 

 

Article 5  Negative Covenants

 

 

15

 

 

 

 

 

 

 

Section 5.1 

Certain Limitations

 

 

15

 

Section 5.2 

Limitation on Transactions with Affiliates

 

 

16

 

Section 5.3

 Limitation on Purchases and Acquisitions

 

 

16

 

Section 5.4 

Limitation on Merger or Consolidation

 

 

16

 

Section 5.5 

Liens on Collateral

 

 

16

 

Section 5.6 

No Additional Debt

 

 

16

 

Section 5.7 

Sale of Property or Collateral

 

 

17

 

Section 5.8 

Contingent Liabilities

 

 

17

 

Section 5.9 

No Distributions or Repurchases

 

 

17

 

Section 5.10 

Minimum Current Ratio

 

 

17

 

 

 

 

 

 

 

Article 6  Events of Default and Remedies

 

 

17

 

 

 

 

 

 

 

Section 6.1 

Events of Default

 

 

17

 

Section 6.2 

Remedies Upon Default

 

 

18

 

Section 6.3 

Cooperation of the Borrower

 

 

19

 

 

 

 

 

 

 

Article 7  Miscellaneous

 

 

19

 

 

 

 

 

 

 

Section 7.1 

Termination

 

 

19

 

Section 7.2 

Amendments; Waivers

 

 

19

 

Section 7.3 

Assignment of Agreement by the Borrower

 

 

19

 

Section 7.4 

Assignment of Agreement by the Lender

 

 

19

 

Section 7.5 

Notices

 

 

20

 

Section 7.6 

Agreement Not Intended as Partnership or Agency

 

 

20

 

Section 7.7 

Agreement to Govern

 

 

20

 

Section 7.8 

Costs, Expenses, and Taxes

 

 

21

 

Section 7.9 

Severability of Terms

 

 

21

 

Section 7.10

 Headings

 

 

21

 

Section 7.11 

Survival

 

 

21

 

Section 7.12 

Governing Law

 

 

21

 

Section 7.13

 Captions; Headings

 

 

21

 

Section 7.14

 Counterparts

 

 

21

 

Section 7.15 

Entire Agreement

 

 

21

 

Section 7.16 

Neutral Construction; No Coercion or Duress

 

 

22

 

 



 3

 



 

Exhibits

 

Exhibit A – Form of Secured Promissory Note

Exhibit B – Form of Drawdown Affidavit

Exhibit C – Form of Account Control Agreement

Exhibit D – Form of Fixed Warrant

Exhibit E – Form of Pro Rata Warrant

Exhibit F – Form of Adjustable Warrant

Exhibit G – Form of Consulting and Monitoring Agreement

Exhibit H – Form of Security Agreement

 

Schedules

 

Schedule 2.3 (b) – Delinquency

Schedule I – Disclosure Schedule

 



 4

 



 

MASTER CREDIT FACILITY AGREEMENT

 

This Master Credit Facility Agreement (this "Agreement"), dated as of July 29,
2016, is made by and among Multimedia Platforms, Inc., a Nevada corporation
("MPI"), Columbia Funmap, Inc., a New Jersey corporation and a wholly-owned
subsidiary of MPI ("Columbia"), and New Frontiers Media Holdings, LLC, a
Delaware limited liability company and a wholly-owned subsidiary of MPI ("NFM"),
and White Winston Select Asset Funds, LLC, a Delaware limited liability company
("WWSAF" or the "Lender").

 

MPI, Columbia and NFM are collectively referred to herein as the "Borrower," and
MPI, Columbia and NFM shall be jointly and severally liable for all obligations
of the Borrower set forth herein.  All references herein to the Borrower refer
to MPI, Columbia and NFM, unless otherwise explicitly provided or required by
the context.

 

Background

 



 

AThe Borrower desires capital to help finance its operations and expansion, and
WWSAF is willing to provide such capital to the Borrower in the form of a credit
facility on the terms set forth herein (the "Loan").

 

 

 

 

BTo secure the Borrower's various obligations in connection with this Agreement,
the Borrower has also agreed to execute and deliver various additional
agreements and instruments of collateral, as described herein (collectively, the
"Loan Documents").



 

In consideration of the premises and the mutual covenants and agreements herein
set forth, and in reliance on the representations and warranties contained
herein, the parties hereby agree as follows:

 

Article 1

 

Terms of Loan

 

Section 1.1 Loan Amount.  Upon the terms and subject to the conditions of this
Agreement, the Lender agrees to extend financing to the Borrower in the original
principal amount of One Million Seven Hundred Fifty Thousand and 00/100 Dollars
($1,750,000.00) (the "Loan Amount"). 

 

Section 1.2 Promissory Note; Discount to Face Value.  The Loan shall be
evidenced by a Secured Promissory Note, substantially in the form attached to
this Agreement as Exhibit A (the "Note"), with an initial face value equal to
the Loan Amount. The Note shall be issued at a five percent (5%) discount to the
Loan Amount, which discount shall be disbursed to WWSAF from the proceeds of the
Note at Closing (defined below).

 

Section 1.3 Base Interest; Default Interest.

 

(a) Subject to the terms of this Agreement which provide for a higher interest
rate upon the occurrence of certain events and acceleration on the principal
amount due, including upon default under the terms hereof, interest shall accrue
on all amounts advanced and outstanding under the Note during the period
following the date of this Agreement at an annual rate of ten percent (10.00%)
(the "Base Rate").  Interest on the average daily balance due under the Loan
during the prior month shall be due and payable on the first day of each
calendar month. Interest for the period from the Closing to the end of the first
calendar month during the term shall be due at the Closing on the amount
advanced at Closing.

 

 5

 

 

(b) During all periods of time in which an Event of Default (as defined in  
Article 6 ) is ongoing, the interest rate of the Note shall be increased by
seven hundred (700) basis points, which increase shall take effect upon the
occurrence of the event of default and without the need for WWSAF to notify the
Borrower.  The Borrower shall be responsible for curing such default(s) before
all respective grace periods expire and for providing unambiguous written proof
to WWSAF that such default(s) is cured, or such default(s) shall conclusively be
deemed not cured.

 

(c) Unpaid interest, if any, shall be added to the principal outstanding on the
Note at the end of each monthly payment period.

 

Section 1.4 Non-Utilization Fee.  Commencing on the first anniversary of the
date of the Note, the Borrower shall pay to the Lender a non-utilization fee
accruing at the rate of one percent (1.0%) per annum on the average daily
unborrowed portion of the Note.  All non-utilization fees shall be payable
quarterly in arrears on the last day of March, June, September and December
(with the first such payment being calculated for the period from the first
anniversary of the date of the Note and ending on September 30, 2017), and, in
addition, on the date on which Lender's commitment under the Note is terminated
in whole.  Such non-utilization fee shall be calculated on the basis of the
actual number of days elapsed and a three hundred sixty (360) day year.

 

Section 1.5 Term.  The term of the Term Loan shall commence on the Closing Date
and continue until the first (1st) anniversary of the Closing Date (as adjusted
pursuant hereto, the "Initial Maturity Date"), unless the period is extended or
terminated sooner as provided herein (the "Term"). Provided that no Event of
Default occurs prior to the Initial Maturity Date, the Borrower has the right to
extend the Term for one (1) year (the "Extension") to the second (2nd)
anniversary of the Closing Date (the "Extended Maturity Date") by giving timely
written notice to the Lender and paying Lender a non-refundable extension fee
equal to three percent (3%) of the aggregate face amount of the Note (i.e.,
$1,750,000.00) (the "Extension Fee"). The Borrower will deliver the Extension
Fee and written notice of the Borrower's decision to exercise the Extension not
less than thirty (30) or more than forty-five (45) days prior to the Initial
Maturity Date and upon such delivery the Term shall automatically be extended
until the Extended Maturity Date.  As used herein, "Maturity Date" means the
Initial Maturity Date, the Extended Maturity Date, or such earlier or later date
on which the Borrower's Loan obligations come due pursuant to the terms of this
Agreement or as otherwise agreed by the parties in writing.

 

Section 1.6 Advances and Repayments.

 

(a) Drawdown Request. During the Term, the Borrower may request an advance under
the Loan by delivering to the Lender a signed affidavit, dated as of the date of
such request, substantially in the form attached to this Agreement as Exhibit B
(the "Drawdown Affidavit").  The Lender may rely on information on or delivered
with the Drawdown Affidavit.  Requests for advances shall be made not more than
three (3) times per calendar month, and shall be in amounts no less than Fifty
Hundred Thousand Dollars ($50,000).  The Lender will use commercially reasonable
efforts to approve (and fund) or deny the request for an advance within ten (10)
days of receipt of a Drawdown Affidavit.  It shall be a condition to each
advance that no Event of Default exists on the date of the advance and that the
advance will not trigger any Event of Default.  The aggregate face amount of all
advances outstanding at any time shall not exceed the Loan Amount.

 

 6

 

 

(b) Collection and Application of Receivables.  Until such time as all of the
Borrower's obligations under the Loan Documents (except the Warrants, as defined
herein) have been satisfied in full, all revenues and payments due to the
Borrower from the operation of its business shall be paid to a deposit account
(the "Collateral Account") at Boston Private Bank or another bank acceptable to
the Lender, in its reasonable discretion, and subject to the terms of a deposit
account control agreement substantially in the form attached to this Agreement
as Exhibit C (the "Account Control Agreement").  All receivables and collections
are Collateral (as defined below) and, if an Event of Default occurs, the Lender
may apply them to the obligations of the Borrower under the Loan Documents
(except the Warrants).  The Borrower shall be solely responsible for paying the
actual reasonable third-party costs for administration of the Collateral
Account.

 

Section 1.7 Disbursements of Loan Proceeds.At the Closing (as defined herein),
an advance under the Loan shall be made immediately (A) to pay, or to reimburse
WWSAF for the payment of all fees, costs and expenses incurred by WWSAF in
conjunction with the transactions contemplated hereby in accordance with Section
7.8 , (B) to pay all fees, costs and expenses of the Borrower's legal, tax and
accounting advisors incurred in connection with this Agreement and the
transactions contemplated hereby, and (C) for such other purposes as the Lender
may agree.

 

Section 1.8 Use of Proceeds.  The proceeds of the Loan shall be exclusively for
working capital of the Borrower and to pay the costs, fees and expenses incurred
in connection with this financing.  The Borrower covenants and agrees that no
proceeds from the Loan shall be paid or distributed to any member, manager,
officer, director or employee of the Borrower (other than with respect to
salaries paid pursuant to employment agreements disclosed to and approved by
WWSAF), nor to any of the Borrower's affiliate(s) or subsidiaries. 

 

Section 1.9 Repayment in the Ordinary Course.  Subject to acceleration upon
occurrence of an Event of Default, the entire outstanding balance of the Loan is
due and payable on the Maturity Date.  

 

Section 1.10 Late Fees.  In addition to, and not in limitation of, the foregoing
provisions, if any payment owed under the Note, this Agreement or any of the
other Loan Documents, agreements, certificates, documents or instruments
required to be executed and delivered by the Borrower in connection with this
Agreement shall not have been paid within five (5) days of the due date thereof,
the Borrower agrees to pay to WWSAF a late charge of six percent (6%) of such
payment, including any payments due at maturity or the date of acceleration due
to an Event of Default.

 

Section 1.11 Collateral for Loan.  The Borrower's obligations under the Loan
following the Closing shall be secured by a first priority lien (senior to all
other creditors of the Borrower) in all tangible and intangible property of the
Borrower including, without limitation, inventory, machinery and equipment,
goods, merchandise, and other property (collectively, the "Collateral"). The
Borrower shall be solely responsible for paying the actual third-party fees and
costs for securing the Collateral.

 

Section 1.12 Additional Consideration.  In partial consideration for WWSAF's
agreement to extend the Loan to the Borrower, at the Closing the Borrower shall
issue to WWSAF (a) a warrant, in substantially the form attached to this
Agreement as Exhibit D (the "Fixed Warrant"), to purchase up to 2,500,000 shares
of the MPI's common stock with an exercise price of $0.01 per share, (b) a
warrant, in substantially the form attached to this Agreement as Exhibit E (the
"Pro Rata Warrant"), to purchase up 2,500,000 shares of MPI's common stock with
an exercise price of $0.03 per share, and (c)  a warrant, in substantially the
form attached to this Agreement as Exhibit F (the "Adjustable Warrant" and
together with the Fixed Warrant and the Pro Rata Warrant, the "Warrants"), to
purchase shares of the MPI's common stock in such amount and at such price as is
determined by the formulas set forth therein.  Each Warrant shall be exercisable
for five (5) years from the date it is issued.

 

 7

 

 

Article 2

 

Closing; Conditions to Closing

 

Section 2.1 Closing Mechanics. 

 

(a) The closing of the transactions contemplated by this Agreement (the
"Closing") shall take place by electronic transmission of documents and
deliverables at 10 a.m. ET on the first business day following the date on which
all conditions precedent to the Closing have been satisfied or waived, or such
later time and date as WWSAF may elect (such date, the "Closing Date").

 

(b) At the Closing,

 

(i) the Borrower shall provide WWSAF with a Drawdown Affidavit with respect to
the funds to be drawn at Closing. 

 

(ii) the Borrower and WWSAF will enter into a Consulting and Monitoring
Agreement, substantially in the form attached to this Agreement as Exhibit G,
pursuant to which the Borrower shall pay to WWSAF a monthly monitoring fee and
shall reimburse WWSAF for all reasonable and necessary out of pocket fees and
expenses incurred in monitoring the Borrower;

 

(iii) the Borrower shall deliver the Warrants to WWSAF;

 

(iv) the Borrower and the Lender shall execute and deliver all other documents,
agreements, instruments and certificates as reasonably may be necessary to
consummate the transaction as described herein; and

 

(v) subject to fulfillment by the Borrower of its obligations hereunder, WWSAF
shall make a disbursement of the proceeds from the LOC Loan in accordance with
this Agreement and the Drawdown Affidavit delivered by the Borrower at Closing. 

 

For the sake of clarity, WWSAF shall not be obligated to close the transactions
contemplated by this Agreement if one or more of the obligations of the
Borrower, or any other conditions to WWSAF's obligations hereunder, remain
unsatisfied. 

 

Section 2.2 Mutual Conditions to Closing.  The obligations of WWSAF and Borrower
hereunder are subject to the concurrent purchase by WWSAF or one of its
affiliates of all the outstanding debt, equity and derivative securities of MPI
held by Lincoln Park Capital Fund, LLC or its affiliates as of the Closing Date.

 

Section 2.3 Lender's Conditions to Closing.  The obligations of WWSAF hereunder
are subject to the satisfaction of each of the follow-ing conditions precedent.

 

(a) Subordination of Related-Party Indebtedness.  All loans, payments, and notes
due to officers, directors and other affiliates of the Borrower, if any, shall
be subordinated to the Borrower's obligations to WWSAF hereunder and in the Loan
Documents, on terms and conditions satisfactory to WWSAF, in its sole
discretion.

 

 8

 

 

(b) Delinquency.  The Borrower shall be current with respect to all of its
obligations, including trade obligations, and any other payments relating to any
and all taxes and other fees and assessments due and/or payable, except for
those "rolling-delinquent" trade obligations set forth on Schedule 2.3 (b) .

 

(c) Opinion of U.S. Counsel.  WWSAF shall have received an opinion from Lucosky
Brookman, LLP, legal counsel to the Borrower, in form and substance satisfactory
to WWSAF and its counsel, with regards to the authority of the Borrower to enter
into this Agreement and the transactions contemplated hereby, the validity and
enforceability of the obligations of the Borrower under this Agreement and the
other Loan Documents, the perfection and priority of WWSAF's security interest
in the Collateral, the organization, existence and good standing of the
Borrower, compliance of the transactions conteplated by the Loan Documents with
applicable federal and state lending and securities laws, and such other matters
as WWSAF may reasonably request, all in a form appropriate and acceptable to
WWSAF and its counsel.

 

(d) Security Agreements.  To secure the rights of WWSAF in the Collateral, the
Borrower shall have:

 

(i) executed and delivered to WWSAF a security agreement, substantially in the
form attached to this Agreement as Exhibit H (the "Security Agreement");

 

(ii) delivered to WWSAF acknowledgment copies of proper Financing Statements
(Form UCC-1), or such other evidence of filing as may be acceptable to WWSAF,
naming the Borrower as the debtor and WWSAF as the secured parties, and other
similar instruments or documents, filed under the Uniform Commercial Code (or
equivalent) in all jurisdictions as may be necessary or desirable to perfect the
liens of WWSAF created by the Security Agreement;

 

(iii) delivered to WWSAF copies of Requests for Information (Form UCC-11) (or
similar search report certified by a party acceptable to WWSAF), dated as of a
date reasonably proximate to the Closing Date, listing all effective financing
statements that name the Borrower as debtor, and that are filed in the
jurisdictions in which filings were made pursuant to Section 2.2 (d) (i) ,
together with copies of such financing statements, none of which shall cover any
collateral described in the Security Agreement unless WWSAF shall consent
thereto in writing;

 

(iv) established the Collateral Account and executed and delivered the Account
Control Agreement;

 

(v) delivered to WWSAF a collateral assignment of any key contracts and supply
agreements related to the purchase and sale of products used in the Borrower's
operations in form and substance acceptable to WWSAF, in its sole discretion;

 

(vi) delivered to WWSAF a collateral assignment of any key contracts and supply
agreements related to the purchase and sale of Borrower's products by
third-party customers in form and substance acceptable to WWSAF, in its sole
discretion;

 

(vii) executed and delivered a pledge and assignment agreement (the "Pledge
Agreement") granting WWSAF a security interest in all of the ownership interest
of each direct and indirect subsidiary of MPI, delivered to counsel for WWSAF
certificates representing such ownership interests, along with stock powers
executed in blank; and, to the extent necessary to permit the grant of a
security interest to WWSAF, as provided herein, amended or caused to be amended
the governing documents of each such subsidiary; and

 

 9

 

 

(viii) delivered to WWSAF such other documentation as WWSAF may deem necessary
or appropriate, in its sole discretion, to secure the rights of WWSAF in the
Collateral, as set forth herein.

 

(e) Lender's Due Diligence. WWSAF shall have completed its review and due
diligence examination of the Borrower's books and records, its accounting
practices and procedures, employing such review, audit and testing procedures as
WWSAF deems appropriate.  The results of such examination shall be satisfactory
to WWSAF in its sole discretion.

 

(f) Interim Financials.  The Borrower shall have delivered to WWSAF interim
financial statements – which shall include an income statement, balance sheet
and statement of cash flow, all prepared in accordance with generally accepted
accounting principles, consistently applied – dated not earlier than twenty (20)
days prior to the Closing, certified as true and accurate by the Borrower's
chief financial officer.

 

(g) Organizational Documents/Resolutions, etc.  WWSAF shall have received:

 

(i) From the Borrower, a borrowing resolution in form and substance acceptable
to WWSAF, dated as of the Closing Date, certified by an authorized officer of
the Borrower;

 

(ii) From the Borrower, a certificate from an appropriate officer, in form and
substance acceptable to WWSAF, as to the incumbency of directors of the Borrower
and of the officers of the Borrower authorized to act with respect to this
Agreement and the other Loan Documents (upon which certificate WWSAF may
conclusively rely);

 

(iii) A true and correct copy of the Borrower's organization documents,
certified by an officer of the jurisdiction where the Borrower is organized
(with respect to all organization documents required to be filed in such
jurisdiction) or by an appropriate officer of the Borrower, and each in form and
substance acceptable to WWSAF;

 

(iv) A certificate confirming the qualification to do business and good standing
of the Borrower from each jurisdiction in which the Borrower is qualified to do
business;

 

(v) A copy of the consent of any third parties that may be required in
connection with the Loan and the transactions contemplated by this Agreement;

 

(vi) Such other documents (certified if requested) as WWSAF may reasonably
request.

 

(h) Satisfactory Legal Form.  All documents executed or submitted pursuant
hereto by or on behalf of the Borrower shall be satisfactory in form and
substance to WWSAF; WWSAF and its counsel shall have received all information
and documents as WWSAF or its counsel shall reasonably request; and all legal
matters incident to the transactions contemplated by this Agreement and the
other Loan Documents shall be satisfactory to WWSAF and their counsel.

 



 10

 



 

Article 3

 

Representations and Warranties

 

To induce WWSAF to enter into this Agreement and extend the additional credit
under the Loan, the Borrower represents and warrants to WWSAF that the following
statements are true and correct, except to the extent specifically disclosed in
the Disclosure attached as Schedule I to this Agreement, which makes specific
reference to each representation or warranty to which the disclosures on such
Schedule refer.

 

Section 3.1 Existence and Authority of the Borrower.  Each of MPI, Columbia and
NFM was duly organized and is validly existing under the laws of the
jurisdictions in which it was formed.  Each of MPI, Columbia and NFM is
qualified to do business and is in good standing in the jurisdiction of its
formation, has full power and authority to consummate the transactions
contemplated hereby, and has filed all documents and registrations, including
tradename registrations, required by law for it to conduct its business.  Each
of MPI, Columbia and NFM is duly qualified to do business and is in good
standing under the laws of each jurisdiction in which the conduct of its
business or the ownership of its assets requires such qualification.  The
execution and delivery of this Agreement and the other Loan Documents by MPI,
Columbia and NFM, and the consummation of the transactions contemplated hereby,
have been duly authorized by all necessary action of MPI, Columbia and NFM, and
each of their respective officers, directors, managers, shareholders, members or
partners, as applicable.  Each of the agreements, certificates, documents and
instruments delivered to WWSAF pursuant to this Agreement or in connection with
WWSAF's due diligence is true, correct and complete.

 

Section 3.2 Capitalization; Issuance.  Columbia and NFM are each wholly-owned
subsidiaries of MPI.  All of the outstanding ownership interest of MPI, Columbia
and NFM have been validly issued, and were not issued in violation of any rights
of any other person.  No option, warrant, call, conversion right or commitment
of any kind exists which obligates any of MPI, Columbia and NFM to issue any
additional ownership interest or other securities convertible into or
exchangeable for ownership interest.  Section 3.2 of the Disclosure Schedule
sets forth the true and complete capitalization of MPI as of the date of this
Agreement, including: (i) issued and outstanding securities issued by MPI; (ii)
granted and outstanding options to purchase securities of MPI; (iii) options to
purchase securities of MPI that have not yet been granted but are reserved for
future grants; and (iv) warrants and other derivative securities, if any,
entitling the holder to obtain securities of MPI. There are no shareholder's
agreements, purchaser's rights agreements, voting trusts of other agreements or
understandings to which the Borrower is a party or by which it is bound related
to the voting of, or placing any restrictions on, any securities of the
Borrower.

 

Section 3.3 Financial Condition.  The balance sheets, state-ments of income and
retained earnings, federal tax returns, personal financial statements, and other
financial statements and financial data of the Borrower furnished to WWSAF to
induce WWSAF to enter into this Agreement are complete and correct in all
material respects and fairly present the financial condition of the Borrower as
of the dates thereof and the results of the operations of the Borrower for the
periods covered by such statements.  The financial statements for the Borrower
have been prepared in accordance with generally accepted accounting principles
consistently applied.  There has been no material adverse change (financial or
otherwise) in the business or operations of the Borrower since the date of such
financial statements.  There are no liabilities of the Borrower, fixed or
contingent, which are material but are not reflected in the financial statements
supplied to WWSAF.  The Borrower has not paid or made any distributions (of cash
or property) to the holders of its securities since the date of such financial
statements, which distributions are not reflected in the financial statements.

 

Section 3.4 No Breach or Violation.  The consummation of the transactions hereby
contemplated, and performance of the Borrower's obligations under this Agreement
and the other Loan Documents will not result in any breach of, or constitute a
default under, any mortgage, deed of trust, lease, loan or credit agreement,
trust agreement, operating agreement, partnership agreement, settlement
agreement, by-laws, articles of incorporation, shareholder agreement or other
instrument to which the Borrower is a party or by which the Borrower may be
bound or affected.

 

 11

 

 

Section 3.5 Taxes; Reserves.  The Borrower has filed or caused to be filed all
federal, state, and local tax returns required to be filed by the Borrower and
has paid or made arrangement for the payment of all taxes, assessments, and
governmental charges and levies thereon, including any interest and penalties,
to the extent the same have become due.  The Borrower has set up reserves that
are believed by the Borrower to be adequate for the payment of such taxes for
the years that have been audited by the respective tax authorities.  Nothing
contained in this Section 3.5 shall prevent the Borrower from con-testing in
good faith any tax or assessment assessed against the Borrower so long as
adequate reserves for payment of the same have been made and verified to WWSAF.

 

Section 3.6 Absence of Actions.  Except as set forth in Section 3.6 of the
Disclosure Schedule, there is no pending or threatened action or proceeding
against or affecting the Borrower before any court, governmental agency,
arbitrator, or otherwise that may, in one case or in the aggregate: materially
adversely affect the validity or enforceability of the Loan Documents, the
priority of any lien on the Collateral securing the Borrower's obligations under
the Loan Documents, or the financial condition, opera-tions, properties or
business of the Borrower; or prevent or impair the Borrower from complying with
or performing any of the provisions of this Agreement or the other Loan
Documents.  The Borrower is not in default with respect to any judgment,
decision, order, writ, injunction, decree, or demand of any court or any
governmental authority or under the terms of any contract or agreement to which
it is a party or otherwise bound.

 

Section 3.7 Environmental Compliance.  To the best of Borrower's knowledge, the
Borrower is in full compliance with any and all en-vironmental or hazardous
waste rules or regulations arising out of any federal, state, or local law. 
There has been no use of the properties, and there are no materials present on
the properties, that would give rise to liability under any federal, state, or
local environmental or hazardous waste law, rule, or regulation.  The Borrower
shall indemnify, defend and hold harmless WWSAF from any and all costs,
expenses, and liability relating to the Borrower arising out of any
environmental or hazardous waste law, rule, or regulation.

 

Section 3.8 Operation of Business.  To the best of Borrower's knowledge,
exercising reasonable diligence and after due inquiry, the Borrower possesses
all licenses, permits, franchises, patents, copyrights, trademarks and
tradenames, or rights thereto, necessary for the business of the Borrower as now
conducted and as presently proposed to be conducted, and the Borrower is not in
violation of any valid rights of others with respect to any of the foregoing.

 

Section 3.9 Ownership.  The Borrower is the owner of all Collateral purported to
be owned by it, free from any lien, security interest, encumbrance or other
right, title or interest of any other person, firm or corporation, and the
Borrower shall defend such Collateral against all claims and demands of all
persons at any time claiming the same or any interest therein adverse to WWSAF.

 

Section 3.10 Relations with Third Parties.  The Borrower's relations with its
vendors, suppliers and customers are good, and the Borrower has not been made
aware of any likely event or circumstances that would adversely affect such
relations in any material respect.

 

Section 3.11 Interests in Personal Property.  Section 3.11 of the Disclosure
Schedule contains a true and complete list and brief description of all
furniture, fixtures, and equipment, and other personal property of the Borrower,
which comprises in all material respects all personal property presently used by
the Borrower in the ordinary course of its business.  All such personal property
is free and clear of title defects, liens and objections, of any nature
whatsoever, and the Borrower has good and marketable title thereto.  The
Borrower's interest in all personal property used in the ordinary course of the
Borrower's business that is material to the Borrower's business is included in
the Collateral.  All such equipment, machinery, furniture and other personal
property described in Section 3.11 of the Disclosure Schedule are in safe, fully
operable condition, normal wear and tear accepted.

 

 12

 

 

Section 3.12 Contracts.  Section 3.12 of the Disclosure Schedule accurately
describes all currently effective material contracts, agreements or leases, oral
or written, to which the Borrower is a party and under which the Borrower is
either potentially obligated to make or expected to receive payments totaling at
least $25,000 in any twelve-month period.  True and complete copies of all such
contracts have been provided to WWSAF.  In the case of oral contracts,
agreements or leases, Section 3.12 of the Disclosure Schedule describes the
parties thereto, the duration thereof, the payment terms thereof, and all other
material terms thereof.  The Borrower is not in material default in the
performance of, or in breach of any material provision of, any contract relating
to the Borrower's Business.  The Borrower has no intention, and has no knowledge
of any intention by any other party, not to perform its obligations under any
such contract.

 

Section 3.13 Accounts Receivable.  The Borrower has delivered to WWSAF a
schedule detailing its accounts receivable (the "Accounts Receivable Schedule")
as of July 31, 2016.  To the knowledge of the Borrower, such accounts receivable
are collectible by the Borrower in the ordinary course of business and are not
subject to any material claim, reduction or offset.  The Accounts Receivable
Schedule is true, correct, and complete in all material respects.

 

Section 3.14 Status of Obligations.  Except as set forth in Section 3.14 of the
Disclosure Schedule, the Borrower is current in all material corporate
obligations, including payments related to any and all taxes and other personal
and/or fees, obligations and assessments due and payable. 

 

Section 3.15 Truth and Completeness of Statements.  No representation or
warranty by the Borrower contained in this Agreement or any other Loan Document,
and no statement contained in any certification or other instrument furnished by
the Borrower to WWSAF pursuant hereto or in connection with the transactions
contemplated hereby contains any untrue statement of material fact, or omits to
state a material fact necessary to make the statements contained therein not
misleading.  The Borrower has not knowingly failed to disclose to WWSAF any
material fact that would adversely affect a reasonably-prudent lender's decision
to extend the financing represented by the Note.

 

Section 3.16 No Notice of Violations.  The Borrower has not received any notice
of any violation of any federal, state or local law, statute, ordinance, rule,
regulation or court or administrative order, decree, injunction or process
applicable to its business that has not been remedied as of the current date.

 

Article 4

 

Affirmative Covenants

 

Except with the prior written consent of WWSAF, which consent (unless otherwise
explicitly provided herein) may be withheld in its sole discretion, so long as
the Loan (including any renewals, amendments, replacements or refinancing), any
other indebtedness incurred under this Agreement remain outstanding, in whole or
in part, or WWSAF shall have any commitment under this Agreement or the other
Loan Documents, the Borrower will comply with each of the following covenants.

 

Section 4.1 Board Meetings.  WWSAF shall receive notice of all meetings of the
Borrower's board of directors (or equivalent governing body) (the "Board") at
the same times and in the same manner as such notice is provided to board
members.  Board meetings shall be held no less than quarterly, and any director
shall be permitted to participate in a meeting by any means of remote
communication permissible under Nevada law.  The Borrower shall invite one (1)
representative of WWSAF, who shall be selected by WWSAF in its sole discretion,
to attend all meetings of its Board in a nonvoting observer capacity (the
"Observer") and, in this respect, shall give such representative copies of all
notices, minutes, consents, and other materials that it provides to its Board
members at the same time and in the same manner as provided to such Board
members.  The Borrower shall reimburse WWSAF for all reasonable out-of-pocket
travel expenses and other third-party costs incurred by the Observer in
connection with attending meetings of the Board of Directors.

 

 13

 

 

Section 4.2 Audit Right.  From and after the occurrence of an Event of Default,
WWSAF or its representatives shall have the right, on a quarterly basis and upon
giving the Borrower three (3) business days' notice, to audit the Borrower's
books, records and operations, including the Collateral.  If WWSAF elects to
conduct any such audit, the Borrower shall be responsible for third-party costs
of such audit not to exceed Nine Hundred Fifty Dollars ($950.00) per person, per
day, plus all reasonable out-of-pocket fees and expenses incurred by WWSAF and
any of its representatives.

 

Section 4.3 Financial Statements and Reports.  The Borrower shall furnish the
following information to WWSAF:

 

(a) Within fifteen (15) days after the end of each calendar month, a report as
to the Borrower's accounts receivable and accounts payable, a management report
of operations, and internally prepared financial statements which include an
income statement, balance sheet and statement of cash flow, all prepared in
accordance with generally accepted accounting principles, consistently applied,
as of the end of the calendar month.

 

(b) Within thirty (30) days of the end of each quarter of the Borrower's fiscal
year, internally prepared financial statements which include an income
statement, balance sheet and statement of cash flow, all prepared in accordance
with generally accepted accounting principles, consistently applied, and copies
of all state and federal payroll tax filings and state sales tax filings, as
applicable.

 

(c) As soon as available and in any event within ninety (90) days after the end
of each of the Borrower's fiscal years, a copy of the Borrower's financial
statements, which shall include a balance sheet as of the end of such fiscal
year and a statement of income and retained earnings and cash flow for such
fiscal year, all in reasonable detail and stating in comparative form the
respective figures for the corresponding date and period in the prior fiscal
year, and all prepared in accordance with generally accepted accounting
principles consistently applied, accompanied by data supporting such financial
statements and any management letter(s) relating thereto.  Such statements shall
be certified by an independent public accounting firm selected by and paid for
by the Borrower and acceptable to WWSAF on an audited basis.

 

(d) Within ten (10) days of filing, a complete and legible signed copy of the
Borrower's federal and state in-come tax returns, with all schedules, prepared
and signed by an independent certified public accountant selected by and paid
for by the Borrower and reasonably acceptable to WWSAF.

 

For so long as MPI is obligated to file with or furnish to the Securities and
Exchange Commission (the "SEC") quarterly and annual reports (the "SEC Reports")
containing the information described in items   (b) and   (c) above, the
Borrower's obligation to provide such information shall be deemed satisfied if
the Borrower delivers such SEC Reports to WWSAF no later than the first business
day following their publication on the SEC's "EDGAR" filing system.

 

 14

 

 

Section 4.4 Other Information.  With reasonable promptness, the Borrower will
furnish to WWSAF such additional financial statements, data and information
concerning the Collateral and the financial condition of the Borrower as may be
reasonably requested by WWSAF from time to time.

 

Section 4.5 Maintenance of Insurance.  The Borrower will maintain insurance on
the Collateral in accordance with the requirements contained in this Agreement,
the Security Agreement and the Pledge Agreements.

 

Section 4.6 Maintenance of Existence.  The Borrower will preserve and maintain
its existence and good standing in the jurisdiction of its formation and qualify
and remain qualified as a foreign corporation in each jurisdiction in which such
qualification is required.

 

Section 4.7 Maintenance of Records.  The Borrower will keep adequate records and
books of account, in which complete entries will be made in accordance with
generally accepted accounting principles consistently applied, reflecting all
financial trans-actions of the Borrower.

 

Section 4.8 Maintenance of Property and Collateral.  The Borrower will maintain,
keep, and preserve the Collateral in good working order and condition, ordinary
wear and tear excepted.

 

Section 4.9 Notice of Litigation.  The Borrower will notify WWSAF promptly after
the commencement thereof of all actions, suits, claims (including environmental
claims) and proceedings before any court or governmental depart-ment,
commission, board, bureau, agency, or instrumentality, domestic or foreign,
affecting the Borrower, that, if determined adversely to the Borrower could have
a material adverse effect on the financial condition, properties, or operations
of the Borrower.

 

Section 4.10 Compliance with Laws.  The Borrower will comply in all respects
with all applicable laws, rules, regulations, and orders, such compliance to
include, without limitation, paying before the same become delinquent all taxes,
assessments, and governmental charges imposed upon it or upon its property,
unless the same are being contested in accordance with Section 3.5 hereof.

 

Article 5

 

Negative Covenants

 

Except with the prior written consent of WWSAF, which consent (unless otherwise
explicitly provided herein) may be withheld in its sole discretion, so long as
the Loan (including any renewals, amendments, replacements or refinancing) or
any other indebtedness incurred under this Agreement shall remain outstanding
(excluding any obligations relating to the Warrants), in whole or in part, or
WWSAF shall have any commitment under this Agreement or the other Loan
Documents, the Borrower will comply with each of the following covenants.

 

Section 5.1 Certain Limitations.

 

(a) The Borrower will not make any fundamental changes to its business.

 

(b) The Borrower will not sell, lease, transfer or otherwise dispose of any
asset or assets having value greater than Five Thousand Dollars ($5,000.00),
except in the ordinary course of business.

 

 15

 

 

(c) The Borrower will not consolidate with or merge into any other person or
entity or acquire by merger or otherwise any other person or entity or permit
any other person or entity to consolidate with or merge with Borrower.

 

Section 5.2 Limitation on Transactions with Affiliates.  The Borrower will not
enter into any transaction, including, without limitation, the purchase, sale,
lease, rental or exchange of property or the rendering of any service, with an
affiliate, employee, officer, director or shareholder or engage in any
transaction not in the normal course of business with any supplier, customer or
any other person.

 

Section 5.3 Limitation on Purchases and Acquisitions.  The Borrower will not
purchase or acquire any evidence of indebtedness or securities (including stock)
of a business or substantially all of the property or assets of any other person
or other legal entity, or make any loan, capital contribution or advance to any
other person or entity.

 

Section 5.4 Limitation on Merger or Consolidation.  The Borrower will not
consolidate with or merge into any other person or acquire by merger or
otherwise any other person or permit any other person to consolidate with or
merge into it, and will not conduct its business through any other entity.

 

Section 5.5 Liens on Collateral.  The Borrower will not create, incur, as-sume,
or suffer to exist, or permit any subsidiary to create, incur, assume or suffer
to exist, any lien, mortgage, pledge, en-cumbrance, security interest,
attachment or charge of any kind upon the Collateral, except:

 

(a) liens in favor of WWSAF;

 

(b) liens for taxes or assessments or other government charges or levies if not
yet due and payable or, if due and pay-able, if they are being contested in good
faith by appropriate proceedings diligently prosecuted and for which appropriate
reserves are maintained;

 

(c) liens in connection with equipment leases by the Borrower, subject to the
prior written consent of WWSAF for any equipment leases in excess of Five
Thousand Dollars ($5,000.00), which shall not be unreasonably withheld; or

 

(d) liens to which WWSAF has consented in advance in writing, such consent not
to be unreasonably withheld.

 

Section 5.6 No Additional Debt.  The Borrower will not create, incur, assume, or
suffer to exist (with respect to future debt), or permit any subsidiary to
create, incur, assume, or suffer to exist (with respect to future debt), any
additional debt, except:

 

(a) debt of the Borrower under this Agreement, the Note or any renewals,
extensions or refinancing of any of them;

 

(b) any debts described on the Borrower's existing financial statements;

 

(c) unsecured debt in an aggregate principal amount of not more than $200,000;

 

(d) debt of the Borrower subordinated on terms satis-factory to WWSAF to the
Borrower's obligations under this Agreement and the Note;

 

 16

 

 

(e) debt to which WWSAF has consented in advance in writing, such consent not to
be unreasonably withheld; and

 

(f) debt secured by liens permitted pursuant to Section 5.5 above.

 

Section 5.7 Sale of Property or Collateral.  The Borrower will not sell, lease,
assign, transfer, or otherwise dispose of all or any portion of the Collateral
except in the ordinary course of business.

 

Section 5.8 Contingent Liabilities.  The Borrower will not guarantee (including
being an accom-moda-tion party on instruments) or assume any indebtedness or
other liability of any individual, partnership, corporation, or other
organization, except guarantees and endorsements made in connection with the
deposit of items for collection or credit in the ordinary course of business.

 

Section 5.9 No Distributions or Repurchases.  The Borrower shall not pay any
distributions or repurchase or agree to repurchase any of Borrower's capital
stock.

 

Section 5.10 Minimum Current Ratio.  Commencing with the six month period ending
December 31, 2016, the minimum current ratio of the Borrower for the immediately
preceding semi-annual fiscal period, as determined from the financial statements
for June 30 and December 31 of each year delivered to WWSAF pursuant to Section
4.3 shall not be less than 1.4 to 1.

 

Article 6

 

Events of Default and Remedies

 

Section 6.1 Events of Default.  Each of the following events shall constitute an
"Event of Default" hereunder.

 

(a) The Borrower defaults in making any payment when the same shall become due
under the Note or any of the other Loan Documents, and such default shall
continue for five (5) days after the due date therefore.

 

(b) The Borrower fails to comply with any term, covenant or agreement of this
Agreement or any of the other Loan Documents (other than a payment default
covered by subsection (a) above), and such failure shall continue for twenty
(20) days from the earlier of:  (i) notice from WWSAF or (ii) the date on which
the Borrower first becomes aware of the noncompliance.

 

(c) The commencement of proceedings under any bankruptcy or insolvency law by or
against the Borrower or any other person primarily or secondarily liable under
the Note, or in respect thereof, including any person or entity who has pledged
or granted to the Lender a security interest or other lien in property on behalf
of the Borrower, or an inability to pay its obligations when due.

 

(d) The commencement of any levy or sale upon or execution or other proceedings
of any nature, including a foreclosure of a subordinate lien on the assets of
the Borrower, whereby the owner shall or may be deprived of title or right of
possession to either property or any part thereof.

 

(e) The Borrower makes a general assignment for the benefit of creditors.

 

 17

 

 

(f) A lien for the performance of work or the supply of materials is filed
against the property of the Borrower and un-satisfied or unbonded for a period
of thirty (30) days after the date of filing thereof.

 

(g) The occurrence of any material adverse change in the business, operations,
properties or condition (financial or otherwise) of the Borrower, or any
Collateral, which, in the opinion of WWSAF, acting in good faith, impairs its
security or impairs the Borrower's ability to meet its payment obligations under
this Agreement, the Note or any other Loan Document.

 

(h) The Borrower's dissolution or termination of exis-tence.

 

(i) Any loss, theft, or damage to the Collateral which is not fully covered by
insurance and which, in the opinion of WWSAF acting in good faith, impairs its
security or increases its risk.

 

(j) Any material representation or warranty made by the Borrower herein or in
any other Loan Document, or any other material information furnished by the
Borrower to the Lender,  fails to be true and correct, or is otherwise
misleading, when made or fur-nished.

 

(k) Subject to the Borrower's right to contest pursuant to Section 3.5 , the
Borrower's failure to pay when due any tax or municipal obligation which is an
obligation of the Borrower. Nothing con-tained in this Section 6.1 shall prevent
the Borrower from con-testing in good faith any tax or assessment assessed
against the Borrower so long as adequate reserves for payment of the same have
been made and verified to WWSAF.

 

Section 6.2 Remedies Upon Default. 

 

(a) If an Event of Default shall occur, WWSAF may declare the entire
indebtedness evidenced by the Note to be immediately due and payable, without
presentment, protest, demand or notice of any kind, all of which are hereby
expressly waived by the Borrower; and may pursue any and all remedies provided
for hereunder and in any one or more of the Loan Documents or at law or in
equity, including, without limitation, the following:

 

(i) Exercise all rights of a secured party under the Uniform Commercial Code, or
otherwise, with respect to the Col-lateral;

 

(ii) Require the Borrower to assemble the Collateral and make it available to
WWSAF at a place designated by WWSAF that is reasonably convenient; and

 

(iii) Setoff and apply against any indebtedness or liability of the Borrower to
WWSAF any indebtedness owing from WWSAF to the Borrower at any time and from
time to time either before or after maturity and without demand upon or notice
to anyone.

 

(b) If in the event of the sale or other disposition of the Collateral the
proceeds thereof are insufficient to pay all amounts to which WWSAF is legally
entitled, the Borrower shall be liable for the deficiency and the reasonable
fees of any attorneys employed by WWSAF to collect such deficiency.  The
Borrower agrees that if any notification of intended disposition of any of the
Collateral is required by law, such notification shall be deemed reasonably and
properly given if deposited in the mails, first class postage prepaid, addressed
as provided in this Agreement at least ten (10) days before such intended
disposition.

 

 18

 

 

(c) Upon default by the Borrower in any of the covenants or agreements contained
in this Agreement or in any other Loan Document providing for the payment of
taxes, the maintenance of insurance, or otherwise relating to the Collateral,
WWSAF may, in its sole discretion, advance such sums and costs and take such
other steps as WWSAF may deem necessary or advisable to protect the Collateral. 
All sums advanced or paid by WWSAF for such purposes shall be payable by the
Borrower to WWSAF on demand, as advances or loans from WWSAF to the Borrower
under this Agreement, and shall be part of the principal obligations deemed to
have been an advance of the Loans.

 

(d) No remedy conferred upon or reserved to WWSAF in the Loan Documents is
intended to be exclusive of any other available remedy or remedies, but each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given hereunder or in any other Loan Document or now or hereafter
ex-isting at law or in equity or by statute and the exercise of any remedy or
remedies shall not be an election of the remedies.  The remedies and rights of
WWSAF may be exercised concurrently, alone or in any combination.

 

Section 6.3 Cooperation of the Borrower.  The Borrower agrees to cooperate with
WWSAF in effectuating the purposes hereof notwithstanding any unanticipated
inability of the Borrower to pay the Note or otherwise perform its obligations
under this Agreement or any other Loan Document.

 

Article 7

 

Miscellaneous

 

Section 7.1 Termination.  This Agreement shall terminate automatically in the
event the Closing has not occurred by July 31, 2016, or such later date as the
Borrower and WWSAF otherwise agree in writing.

 

Section 7.2 Amendments; Waivers.  No term of this Agreement may be amended, and
the observance of any term may not be waived (either generally or in a
particular instance, and either retroactively or prospectively) without the
written consent of the party against whom such amendment or waiver is to be
enforced. Neither the failure of WWSAF to exercise, nor the delay of WWSAF in
exercising, any right, power, or privilege under this Agreement shall operate as
a waiver thereof, nor shall any single or partial ex-ercise or any right, power
or privilege preclude any other or further exercise of any other right, power,
or privilege.

 

Section 7.3 Assignment of Agreement by the Borrower.  Neither this Agreement nor
the proceeds of the Note may or shall be assignable by the Borrower without the
prior written consent of WWSAF.

 

Section 7.4 Assignment of Agreement by the Lender.  This Agreement may be
assigned by WWSAF and its successors and assigns in connection with the
assignment of the Note.  The con-sent of the Borrower shall not be required for
any such assignment.  The Borrower agrees to do any act or execute any
additional documents reasonably requested by the assigning party in connection
with such an as-signment, including, without limitation, note(s), mortgage(s)
and other security instruments, and a certificate as to the amount of
indebtedness evidenced by the Note.

 

 19

 

 

Section 7.5 Notices.  Any demand upon or notice to the Borrower hereunder shall
be effective when delivered by hand or when properly deposited in the mails
postage prepaid, or sent by facsimile transmission, receipt acknowledged, or
delivered to an overnight courier, addressed to the Borrower at the address
shown below or as it appears on the books and records of WWSAF.  Demands or
notices addressed to any other address at which WWSAF customarily communicates
with the Borrower also shall be effective.  Any notice by the Borrower to WWSAF
shall be given to WWSAF at the address shown below or such other address as
WWSAF may advise the Borrower in writing:

 



If to WWSAF:

White Winston Select Asset Funds
265 Franklin St., Suite 1702
Boston, MA 02110
Attn:  Todd M. Enright
Fax: 801-938-7540

with a copy to:

McCarter & English, LLP
265 Franklin St.
Boston, MA 02110
Attention: Burt Winnick
Fax: 617-326-3078

If to the Borrower 

Multimedia Platforms, Inc.
2929 East Oakland Blvd.
Fort Lauderdale, FL 33308
Attention: Robert Weiss

With a copy to: 

Lucosky Brookman, LLP
101 Wood Avenue, 5th Floor
Woodbridge, NJ 08830
Attention: Joe Lucosky



 

Section 7.6 Agreement Not Intended as Partnership or Agency.  The parties
expressly disclaim any intention to create a partnership or joint venture
pertaining to the subject matter of this Agreement.  The Borrower and WWSAF
intend that their relationship shall be solely that of borrower and lender,
whether that relationship is relevant for purposes of the parties' dealings
between them-selves or with third persons.  Neither the Borrower nor WWSAF shall
be deemed an agent of the other for any purpose.

 

Section 7.7 Agreement to Govern.  In the event of any material inconsistencies
between this Agreement and the Note, the Note shall govern and control except as
modified hereby.  In the event of any material inconsistencies between this
Agreement and any of the other Loan Documents, this Agreement shall govern and
control.  This Agreement supersedes the Term Sheet among the parties dated July
7, 2016, except as to the provisions in Section 13 of the Term Sheet, which
shall continue in full force and effect.

 

 20

 

 

Section 7.8 Costs, Expenses, and Taxes.  The Borrower shall pay on demand all
reasonable out-of-pocket costs and expenses in connection with the execution,
delivery, filing, recording, ad-ministration, and enforcement of the Loan and
any Loan Documents, including, without limitation, the reasonable fees and
out-of-pocket ex-penses of counsel for WWSAF, and local counsel who may be
retained by said counsel, with respect thereto and with respect to advising
WWSAF as to their rights and responsibilities under any of the Loan Documents,
and all costs and expenses, if any, in connection with the enforcement of or
collection of amounts due pursuant to any of the Loan Documents.  The legal fees
of WWSAF's counsel shall be calculated on a time spent basis, based upon the
standard hourly rates of such counsel generally charged to clients of that firm
on similar matters.  In addition, the Borrower shall pay any and all stamp and
other taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing, and recording of any of the Loan Documents and the
other documents to be delivered under any such Loan Documents, title insurance
premiums, survey and site assessment costs, fees of the Lender's appraiser, and
brokerage fees or commissions, and agrees to indemnify and save WWSAF harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or omission to pay such fees, premiums, costs and charges.

 

Section 7.9 Severability of Terms.  If any term, covenant or condition of this
Agreement or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Agreement, or the
application of such term, covenant or condition to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant or condition of this Agreement shall be
valid and be enforced to the fullest extent permitted by law.

 

Section 7.10 Headings.  The headings in the Loan Documents are included for the
convenience of reference only and shall not constitute a part of the applicable
Loan Documents for any other purpose.

 

Section 7.11 Survival.  This Agreement shall survive the Closing and each and
every one of the obligations and undertak-ings of the Borrower set forth in this
Agreement shall be continuing obligations and undertakings and shall not cease
or terminate until the entire outstanding principal amount of the Loan, together
with all interest and fees due thereon and any other amounts which may be due
pursuant to this Agreement, shall have been paid in full, and until the
obligations and un-dertakings of the Borrower shall have been fully completed
and discharged.

 

Section 7.12 Governing Law.  This Agreement and any dispute between or among the
parties arising from or related to this Agreement, the transactions contemplated
hereby or the Loan, shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, without giving effect to such
jurisdiction's principles of conflict of laws.  Each party irrevocably agrees
that any legal action, suit or proceeding brought by it and in any way arising
out of or relating to this Agreement, the transactions contemplated hereby or
the Loan, must be brought solely and exclusively in the United States District
Court for the District of Massachusetts or in the state courts of the
Commonwealth of Massachusetts, and irrevocably accepts and submits to the sole
and exclusive jurisdiction of each of the aforesaid courts in personam,
generally and unconditionally with respect to any action, suit or proceeding
brought by it or against it by any other party.

 

Section 7.13 Captions; Headings.  The captions and section numbers appearing in
this Agreement are inserted only as a matter of convenience.  They do not
define, limit, construe or describe the scope or intent of such sections, nor in
any way affect this Agreement or have any substantive effect.

 

Section 7.14 Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

 

Section 7.15 Entire Agreement.  This Agreement, together with Section 13 of the
Term Sheet referenced in   Section 7.7 above , embodies the entire agreement and
understanding between the parties relating to the subject matter hereof and
there are no covenants, promises, agreements, conditions or understandings, oral
or written, except as herein set forth. 

 

 21

 

 

Section 7.16 Neutral Construction; No Coercion or Duress.  This Agreement is the
product of arm's-length negotiations between the parties, and each of the
parties has had the opportunity to obtain, and has obtained, the advice of
counsel with respect to the matters set forth herein. Each of the parties agrees
that no party will claim that any ambiguity in this Agreement shall be construed
against the other party or against the drafter of this Agreement.  Each party
hereby represents and warrants to the others that such party is fully aware of
the terms set forth in this Agreement and has voluntarily, and without coercion
or duress of any kind, entered into this Agreement intending to be legally bound
by its terms.  The Borrower represents and declares that in executing this
Agreement, it is relying solely upon its own judgment, belief and knowledge, and
the advice or recommendations of its own independently chosen counsel
considering the nature, extent, duration of their rights and claims hereunder
and that it has not been influenced to any extent whatsoever in executing this
Agreement by any representations, statements or omissions pertaining to any of
the foregoing matters by WWSAF or any persons representing WWSAF.

 

THE BORROWER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS AGREEMENT IS A PART
IS A COMMERCIAL TRANSACTION, AND HEREBY VOLUNTARILY AND KNOWINGLY WAIVES ITS
RIGHT TO NOTICE AND HEARING, OR AS OTHERWISE ALLOWED BY LAW UNDER THE LAWS OF
THE COMMONWEALTH OF MASSACHUSETTS OR ANY STATE OR FEDERAL LAW WITH RESPECT TO
ANY PREJUDGMENT REMEDY WHICH THE LENDER MAY DESIRE TO USE.  FURTHER, THE
BORROWER HEREBY WAIVES, TO THE EXTENT PERMITTED BY LAW, THE BENEFITS OF ALL
VALUATION, APPRAISEMENT, STAY, REDEMPTION AND MORATORIUM LAWS, NOW IN FORCE OR
WHICH MAY HEREAFTER BECOME LAW.  THE BORROWER HEREBY WAIVES, TO THE EXTENT
PERMITTED BY LAW, THE BENEFITS OF TRIAL BY JURY, NOW IN FORCE OR WHICH MAY
HEREAFTER BECOME LAW. THE LENDER RESERVES ALL RIGHTS TO PREJUDGMENT REMEDIES TO
WHICH IT MAY BE ENTITLED.

 

 [Signature Page Follows]

 

 22

 

 

IN WITNESS WHEREOF, the undersigned have executed or caused this Amended and
Restated Master Credit Facility Agreement and Loan Modification Agreement to be
executed under seal as of the date first set forth above.

 



MULTIMEDIA PLATFORMS, INC.

By:

 

Witness:

Name:

 

Name:Title:

 



COLUMBIA FUNMAP, INC.

By:

 

Witness:

Name:

 

Name:Title:

 



NEW FRONTIERS MEDIA HOLDINGS, LLC

By:

 

Witness:

Name:

 

Name:Title:

 







WHITE WINSTON SELECT ASSET FUNDS, LLC

By:

 

Witness:

Todd M. Enright, Manager



 

 23

 

 

Schedule 2.3

 

Delinquency

 

See attached.

 

 

 

 

 

 24

 

 

Schedule I; Section 3.2

 

Capitalization; Issuance

 

See attached.

 

 

 

 

 

 

 

 

 25

 

 

Schedule I; Section 3.6

 

Absence of Actions

 

None.

 

 

 

 

 

 

 

 26

 

 

Schedule I; Section 3.11

 

Interests in Personal Property

 

See attached.

 

 

 

 

 

 

 

 

 27

 

 

Schedule I; Section 3.12

 

Contracts

 

See attached.

 

 

 

 

 

 

 

 

 28

 

 

Schedule I; Section 3.14

 

Status of Obligations

 

See attached.

 

 

 

 

 

 

 

 

 

 

 29

 

 

Exhibit A

 

Form of Secured Promissory Note

 

See attached.

 

 

 

 

 

 

 

 

 

 30

 

 

Exhibit B

 

Form of Drawdown Affidavit

 

See attached.

 

 

 

 

 

 

 

 

 

 

 31

 

 

Exhibit C

 

Form of Account Control Agreement

 

See attached.

 

 

 

 

 

 

 

 

 

 32

 

 

Exhibit D

 

Form of Fixed Warrant

 

See attached.

 

 

 

 

 

 

 

 

 

 

 

 33

 

 

Exhibit E

 

Form of Pro Rata Warrant

 

See attached.

 

 

 

 

 

 

 

 

 

 

 

 34

 

 

Exhibit F

 

Form of Adjustable Warrant

 

See attached.

 

 

 

 

 

 

 

 

 

 

 35

 

 

Exhibit G

 

Form of Consulting and Monitoring Agreement

 

See attached.

 

 

 

 

 

 

 

 

 

 

 36

 

 

Exhibit H

 

Form of Security Agreement

 

See attached.

 

 

 

 

 

 

 

 

 



37



 